 

 

Case 1:18-cr-00425-JFK Document 45 Filed 07/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

#18 CR 425 (JEK) |

 

 

McAfee ' {USDC SDNY i
: 1 DOCUMENT ;
ELECTRONICALLY FILED (:

i
DONC i

t
H woe as ened pata 8 Witenes ef
DATE Fil Ein 7-73-20 ¢

 

 

aoa

The conference has been adjourned from September 14 to September 24, 2020 at

11:00am. The time between September 14 and September 24, 2020 is excluded.

SO ORDERED.

Dated: New York, New York

(13-2 Ltn

U of tN
JOHN F. KEENAN ‘
United States District Judge

 

 
